Citation Nr: 0114071	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-21 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for jungle rot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel



INTRODUCTION

The veteran had active service from January 1968 to January 
1971.  This matter comes before the Board of Veterans Appeals 
(BVA or Board) on appeal from a November 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied the benefit sought on 
appeal.


REMAND

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for jungle rot on 
the basis that he has submitted new and material evidence not 
only sufficient to reopen his claim, but also sufficient to 
grant service connection.  

A review of the record reveals that this matter was denied by 
the RO in a January 1980 rating decision, on the basis that 
there was no evidence that the veteran had developed jungle 
rot during service, and there was no evidence that he 
currently had jungle rot.  The veteran did not appeal that 
decision, and it became final.  See 38 U.S.C.A. § 7105 (West 
1991).  In August 1999, the veteran filed a request to reopen 
his claim for service connection for jungle rot.  

The Board notes that in the veteran's claim to reopen, he 
indicated that he had received treatment at the VA hospital 
in Louisville, Kentucky in 1980-1981.  However, in a November 
1999 deferred rating decision, the RO indicated that the 
evidence identified by the veteran, regarding treatment at 
the Louisville VA medical center, was too remote from service 
to be pertinent to the veteran's claim.  As such, the RO did 
not request copies of the records.  The Board disagrees with 
the RO on this point.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that VA 
records are within the Secretary's control and should be 
reasonably expected to be part of the record.  As such, VA 
records are considered to be constructively on file and 
should be included in the record.  See Bell v. Derwinski, 2 
Vet.App. 611, 613 (1992).  In the present case, the veteran 
has identified treatment at a VA facility for his claimed 
disability.  As such, these records should be obtained.

In addition to the foregoing, the Board notes that there was 
a significant change in the law pertaining to veteran's 
benefits, which took place during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  While the VCAA 
does not serve as a basis to reopen a previously denied claim 
(unless new and material evidence is presented), the law does 
require that a claimant be notified as to the type of 
evidence and information needed to complete a claim. 
 
Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to undertake any 
additional development considered 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

2.  The RO should obtain any and all 
records from the VA medical center in 
Louisville, Kentucky, reflecting 
treatment for the veteran, including any 
records for treatment in 1980 and 1981.  
Such records should be associated with 
the veteran's claims file.  All requests 
for records should be documented in the 
veteran's claims file; if the requested 
records are unavailable, the record 
should be clearly documented to that 
effect.   

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

